Nichols, Presiding Judge.
The only assignments of error in the present case deal with the correctness of a judgment sustaining the plaintiff’s general demurrer to the defendant’s answer and striking the same. “This order is not such a final judgment as can be reviewed by a direct bill of exceptions. Code Ann. § 6-701. Henderson v. Howard, 149 Ga. 63 (99 SE 27).” Shaw v. Miller, 214 Ga. 225 (104 SE2d 128). Accordingly, there being no exception to a final judgment, the writ of error must be dismissed.

Writ of error dismissed.


Hall and Bussell, JJ., concur.